                             United States District Court
                           Western District of North Carolina
                                  Asheville Division

            Christy Leigh,             )             JUDGMENT IN CASE
                                       )
              Plaintiff,               )              1:19-cv-00142-FDW
                                       )
                 vs.                   )
                                       )
         Nancy A. Berryhill,           )
                                       )
             Defendant.                )

 DECISION BY COURT. This action having come before the Court and a decision having been
rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s July 1, 2020 Order.

                                               July 1, 2020




        Case 1:19-cv-00142-FDW Document 20 Filed 07/01/20 Page 1 of 1
